Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statement (IDS) submitted on May 20, 2020 is being considered by the Examiner. 
Drawing
The drawing filed on May 20, 2020 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 112
Claims 1, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the instant claims calls for a limitation “...as a specific comparison motion physical quantity” (see page 28, line 7 into the claim 1) which is not clearly defined as it only related to the three sensor information without some kind of reference or historical value that would have been related to the two external sensors and the internal sensor in the implementation of the correction block. Appropriate correction is required. The remaining claims 2-9 depend on claim 1, and inherit the attribute of claim 1 of the instant application and may have to be reviewed for clarity. 
s 1, 10 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
State of the art
Iascone et al. (U.S. Patent No. 9,778,040, hereon Iascone) discloses a system and method to reduce sensor bias (see Iascone, Abstract). Low-cost inertial MEMS sensors, such angular rate sensors, play an increasingly important role in the consumer electronics market. A gyroscope sensor is an angular rate sensor that determines angular velocity by measuring angular variation. Gyroscopes are used in many applications, including touchless user interface applications that track the orientation of the device the sensor is mounted on. Orientation information is typically derived from a time integral of the output signal of the gyroscope (see Iascone, column 1, lines 19-27). Furthermore, bias non-idealities are compensated by utilizing raw output data from the gyroscope itself without relying on additional external sensors.
However, unlike Iascone the instant application has a different approach in a sense that “a determination block [is used that] compares a first external motion physical quantity based on the external information acquired by the first external sensor as a comparison motion physical quantity, a second external motion physical quantity based on the external information acquired by the second external sensor as another comparison motion physical quantity, and the internal motion physical quantity in which 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Higashiyama et al. (U.S. Patent No. 7,524,106) discloses abnormality diagnosis apparatus and method for water temperature sensor. No external data is considered as a factor in determining an internal water temperature sensor error. 
Ricci (U.S. PAP 2014/0309852) discloses automatic vehicle diagnostic detection and communication, not as such sensor error or defect. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857